COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                     MEMORANDUM ORDER

Appellate case name:      Melissa Dromgoole v. The State of Texas

Appellate case number:    01-13-00931-CR

Trial court case number: 1840727

Trial court:              County Criminal Court of Law No. 1 of Harris County


        State’s Exhibit 4, a DVD containing a police “dash-cam” video, and State’s Exhibit 8, a
blood draw video, were admitted into evidence at trial in the above case. This Court, acting sua
sponte, orders the exhibit clerk to send the original of State’s Exhibit 4, a DVD containing a
police “dash-cam” video, and State’s Exhibit 8, a blood draw video, to this Court. If these
exhibits are different from State’s Exhibit 6 and State’s Exhibit 8 admitted at the motion to
suppress hearing, then this Court, acting sua sponte, orders the exhibit clerk to send the original
of State’s Exhibit 6 and State’s Exhibit 8 admitted at the motion to suppress hearing, to this
Court.


       The exhibits are due in this Court no later than February 26, 2014.


       It is so ORDERED.

Judge’s signature: /s/ Laura C. Higley
                   Acting individually


Date: February 19, 2015